Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner has found no prior art that reasonably teaches or suggest applicant’s claimed invention of receiving and MPD file and a separate (non-manifest) file that contains complexity information that allows a receiver to selectively request video segments for presentation. Ordinarily this information is found within said MPD file, as it is known in the art to selectively request and decode video content based on known complexity values. See for example He et al. (2013/0185399 paragraphs 0059 and 0061, provided by applicant), and Luby et al. (2013/0007223, paragraph 0416). However, applicant’s invention specifically places complexity metadata in a separate file, and appears novel in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421